PRERAK SHAH
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MICHAEL S. SAWYER, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-514-5273 || 202-305-0506 (fax)
Michael.Sawyer@usdoj.gov

Attorneys for Federal Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                        )
             Plaintiff,                                 )   Case No. 3:17-cv-00013-SLG
                                                        )
    v.                                                  )   FEDERAL DEFENDANTS’
DAVID L. BERNHARDT, Secretary of the                    )   CROSS-MOTION FOR
Interior, et al.,                                       )   SUMMARY JUDGMENT
                                                        )   REGARDING THE FWS KENAI
             Federal Defendants,                        )   RULE
    and                                                 )
ALASKA WILDLIFE ALLIANCE, et al.,                       )   Oral Argument Requested
                                                        )
             Intervenor-Defendants.                     )

SAFARI CLUB INTERNATIONAL,                              )
                                                        ) Case No. 3:17-cv-00014-SLG
             Plaintiff,                                 )
    v.                                                  )
                                                        )
DAVID L. BERNHARDT, Secretary of the                    )
Interior, et al.,                                       )
             Federal Defendants,                        )
    and                                                 )
                                                        )
ALASKA WILDLIFE ALLIANCE, et al.,                       )
             Intervenor-Defendants.                     )



State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule
          Case 3:17-cv-00013-SLG Document 177 Filed 03/09/20 Page 1 of 3
ALASKA PROFESSIONAL HUNTERS                               )
ASSOCIATION, et al.,                                      ) Case No. 3:17-cv-00026-SLG
                                                          )
             Plaintiffs,                                  )
    v.                                                    )
                                                          )
DAVID L. BERNHARDT, Secretary of the                      )
Interior, et al.,                                         )
             Federal Defendants,                          )
    and                                                   )
                                                          )
ALASKA WILDLIFE ALLIANCE, et al.,                         )
             Intervenor-Defendants.                       )

  FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
               REGARDING THE FWS KENAI RULE

         Pursuant to Federal Rule of Civil Procedure 56, Local Civil Rule 7.1, and Local

Civil Rule 16.3(b)(1)(B), Federal Defendants cross-move for summary judgment as to all

claims challenging provisions of the final rule, Refuge-Specific Regulations; Public Use;

Kenai National Wildlife Refuge (Kenai Rule), 81 Fed. Reg. 27,030 (May 5, 2016).

Federal Defendants submit the following memorandum of points and authorities in

support of their cross-motion.

         For the reasons stated in the attached memorandum, Federal Defendants

respectfully request that this Court grant their cross-motion and deny the combined

motion for summary judgment (ECF No. 170) filed by Plaintiffs the State of Alaska and

Safari Club International. Consistent with Local Civil Rule 16.3(b)(1)(B)(ii)–(iii),

Federal Defendants will work with the other parties to submit “an appendix containing

copies of those portions of the agency record that are cited or otherwise relied upon by

the parties in their briefs” within “14 days after the final brief is filed.”

State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                             2
          Case 3:17-cv-00013-SLG Document 177 Filed 03/09/20 Page 2 of 3
        Federal Defendants respectfully request a hearing on this cross-motion.

        Respectfully submitted this 9th day of March, 2020.
                                                   PRERAK SHAH
                                                   Deputy Assistant Attorney General
                                                   United States Department of Justice
                                                   Environment and Natural Resources Div.

                                                   /s/ Michael S. Sawyer
                                                   MICHAEL S. SAWYER
                                                   Trial Attorney
                                                   Natural Resources Section
                                                   P.O. Box 7611 Washington, D.C. 20044
                                                   202-514-5273 || 202-305-0506 (fax)
                                                   Michael.Sawyer@usdoj.gov

                                                   Counsel for Federal Defendants

                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                          /s/ Michael S. Sawyer
                                          MICHAEL S. SAWYER




State of Alaska v. Bernhardt, Case No. 3:17cv13 (SLG)
FWS Kenai Rule                                                                              3
          Case 3:17-cv-00013-SLG Document 177 Filed 03/09/20 Page 3 of 3
